DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/18/2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-25, 27-28, 30-32, 34, 36, 38 and 40-42 are rejected under 35 U.S.C. 103 as being unpatentable over Remaining Aspects of Power Sharing between LTE and NR (hereinafter, R1-1720105) in view of CN 108990153 A (Jiang et al., hereinafter Jiang).
Regarding claim 22, R1-1720105 discloses a method, comprising:
receiving, by a terminal device (pg. 1, 2.1., “UE”) from a network device (pg. 2, 2.2., eNB/gNB), first power information and second power information (par 1, “Agreements: ● At least for LTE-NR NSA 
determining, by the terminal device, a first maximum transmission power based on the first power information, wherein the first maximum transmission power is a maximum transmission power allowed for the terminal device to transmit a signal using a first radio access technology (par 1, “the passages cited above where the two max transmission powers are the two technology LTE and NR (5G)” and par 1, “Agreements: ● At least for LTE-NR NSA operation ● Maximum allowed power values for LTE (P LTE) and NR (P NR) are set separately ● i.e., when UE is configured for NR, P LTE can be configured up to P cmax and P NR can be configured up to P cmax. ● e.g. P_LTE = P_NR > P_cmax or P_LTE + P_NR = P_cmax ● Signaling details for P_LTE, P_NR are….”);
determining, by the terminal device, a second maximum transmission power based on the second power information, wherein the second maximum transmission power is a maximum transmission power  allowed for the terminal device to transmit a signal using second radio access technology (par 1, “the passages cited above where the two max transmission powers are the two technology LTE and NR (5G)” par 1, “Agreements: ● At least for LTE-NR NSA operation ● Maximum allowed power values for LTE (P LTE) and NR (P NR) are set separately ● i.e., when UE is configured for NR, P LTE can be configured up to P cmax and P NR can be configured up to P cmax. ● e.g. P_LTE = P_NR > P_cmax or P_LTE + P_NR = P_cmax ● Signaling details for P_LTE, P_NR are….”); and
in response to a sum of the first maximum transmission power and the second maximum transmission power being greater than a first threshold (page 1, “agreements:  in the case “P_LTE + P_NR > P_cmax”), utilizing, by the terminal device, a time division manner to send uplink signals to the network device using the first radio access technology and the second radio access technology (”Proposals 1 and 2: A UE can use up to P cmax for NR transmission when it knows that there will be no LTE UL transmission based on the TDD UL/DL configuration. i.e., all DL subframes common to all cells of LTE in CG1. “i.e. when the total power for UL exceeds the threshold the UE can transmit the TDD up to 
R1-1720105 implies where the transmission in the UL direction occurs for both RATs in a time division manner. However, it is not very explicit showing the feature where UL transmissions in two different RATs is done in a time division manner
Jiang explicitly discloses where UL transmissions in two different RATs is done utilizing a time division manner (fig. 6 and page 10, lines 31-43 and page 11, lines 1-21, “the transmission may be a first network side device and the second network side device using time division multiplexing (TimeDivision Multiplexing (TDM) mode of transmission…” where the UL transmission in the different RATs (NR and LTE) are scheduled in such manner that they will not interfere. i.e., alternating UL for LTE and DL for NR and vice versa. However, both perform UL transmission in a time division manner).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Jiang’s teachings where more explicitly disclose UL transmissions in  two different RATs  is done in a time division manner with the power sharing between LTE and NR method disclosed in R1-1720105 because one of ordinary skill in the art would have recognized that by transmitting UL signals at different times in a time division manner for two different RATs, interference can be prevented, while at the same time, resources can be maximized where transmissions in the UL/DL directions are asynchronous; therefore, switching can be done where there is a rapid traffic variation, such as in the case of NR technology.    
Regarding claim 27, R1-1720105 discloses a method (pgs. 1-3, “UL power sharing between LTE and NR” method), comprising:
determining, by a network device (pg. 2, 2.2., eNB/gNB), first power information and second power information (par 1);
sending, by the network device, the first power information and the second power information to a terminal device, where the first power information enables the terminal device (par 1, “Agreements: ● At least for LTE-NR NSA operation ● Maximum allowed power values for LTE (P LTE) and NR (P NR) are set separately ● i.e., when UE is configured for NR, P LTE can be configured up to P cmax and P NR can be configured up to P cmax. ● e.g. P_LTE = P_NR > P_cmax or P_LTE + P_NR = P_cmax ● Signaling 
receiving, by the network device, uplink signals from the terminal device using the first radio access technology and the second radio access technology in a time division manner (”Proposals 1 and 2: A UE can use up to P cmax for NR transmission when it knows that there will be no LTE UL transmission based on the TDD UL/DL configuration. i.e., all DL subframes common to all cells of LTE in CG1. “i.e. when the total power for UL exceeds the threshold the UE can transmit the TDD up to Pcmax according to the scheduling” where the scheduling is based on both NR and LTE.   And, according to “Rel-12 for LTE DC operation”, UEs support TDD UL/DL reconfiguration), where the terminal device utilizes the time division manner to send the uplink signals using the first radio access technology and the second radio access technology in response to a sum of the first maximum transmission power and the second maximum transmission power being greater than a first threshold (page 1, agreements:  in the case “P_LTE + P_NR > P_cmax”).
R1-1720105 implies where the transmission in the UL direction occurs for both RATs in a time division manner. However, it is not very explicit showing the feature where UL transmissions in two different RATs is done in a time division manner
Jiang explicitly discloses where UL transmissions in two different RATs is done utilizing a time division manner (fig. 6 and page 10, lines 31-43 and page 11, lines 1-21, “ the transmission may be a first network side device and the second network side device using time division multiplexing (TimeDivision 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Jiang’s teachings where more explicitly disclose UL transmissions in  two different RATs  is done in a time division manner with the power sharing between LTE and NR method disclosed in R1-1720105 because one of ordinary skill in the art would have recognized that by transmitting UL signals at different times in a time division manner for two different RATs, interference can be prevented, while at the same time, resources can be maximized where transmissions in the UL/DL directions are asynchronous; therefore, switching can be done where there is a rapid traffic variation, such as in the case of NR technology.    
Regarding claim 30, R1-1720105 discloses an apparatus (pg. 1, 2.1., “UE”), comprising:
a transceiver (pg. 1, 2.1., where UEs inherently comprise at least a transceiver to transmit/receive signals), configured to receive first power information and second power information from a network device (par 1, “Agreements: ● At least for LTE-NR NSA operation ● Maximum allowed power values for LTE (P LTE) and NR (P NR) are set separately ● i.e., when UE is configured for NR, P LTE can be configured up to P cmax and P NR can be configured up to P cmax. ● e.g. P_LTE = P_NR > P_cmax or P_LTE + P_NR = P_cmax ● Signaling details for P_LTE, P_NR are….”); and 
a processor (pg. 1, 2.1., “UE”, where UEs inherently comprise at least a processor), configured to:
determine a first maximum transmission power based on the first power information, wherein the first maximum transmission power is a maximum transmission power allowed for transmitting a signal using a first radio access technology (par 1, “the passages cited above where the two max transmission powers are the two technology LTE and NR (5G)” and par 1, “Agreements: ● At least for LTE-NR NSA operation ● Maximum allowed power values for LTE (P LTE) and NR (P NR) are set separately ● i.e., when UE is configured for NR, P LTE can be configured up to P cmax and P NR can be configured up to P cmax. ● e.g. P_LTE = P_NR > P_cmax or P_LTE + P_NR = P_cmax ● Signaling details for P_LTE, P_NR are….” ); and

where the transceiver is configured to:
in response to a sum of the first maximum transmission power and the second maximum transmission power being greater than a first threshold (Page. 1, “agreements:  in the case “P_LTE + P_NR > P_cmax”), utilize a time division manner to send uplink signals to the network device using the first radio access technology and the second radio access technology (”Proposals 1 and 2: A UE can use up to P cmax for NR transmission when it knows that there will be no LTE UL transmission based on the TDD UL/DL configuration. i.e., all DL subframes common to all cells of LTE in CG1. “i.e. when the total power for UL exceeds the threshold the UE can transmit the TDD up to Pcmax according to the scheduling” where the scheduling is based on both NR and LTE.   And, according to “Rel-12 for LTE DC operation”, UEs support TDD UL/DL reconfiguration).
R1-1720105 implies where the transmission in the UL direction occurs for both RATs in a time division manner. However, it is not very explicit showing the feature where UL transmissions in two different RATs is done in a time division manner
Jiang explicitly discloses where UL transmissions in two different RATs is done utilizing a time division manner (fig. 6 and page 10, lines 31-43 and page 11, lines 1-21, “ the transmission may be a first network side device and the second network side device using time division multiplexing (TimeDivision Multiplexing (TDM) mode of transmission…” where the UL transmission in the different RATs (NR and LTE) are scheduled in such manner that they will not interfere. i.e., alternating UL for LTE and DL for NR and vice versa. However, both perform UL transmission in a time division manner).

Regarding claim 36, R1-1720105 discloses an apparatus (pg. 2, 2.2., “eNB/gNB”), comprising:
a processor (pg. 2, 2.2., where eNB/gNBs inherently comprise at least one processor), configured to determine first power information and second power information; and
a transceiver (pg. 2, 2.2., where eNB/gNBs inherently comprise at least one transceiver), configured to:
send the first power information and the second power information to a terminal device (par 1 cit. “Agreements: ● At least for LTE-NR NSA operation ● Maximum allowed power values for LTE (P LTE) and NR (P NR) are set separately ● i.e., when UE is configured for NR, P LTE can be configured up to P cmax and P NR can be configured up to P cmax. ● e.g. P_LTE = P_NR > P_cmax or P_LTE + P_NR = P_cmax ● Signaling details for P_LTE, P_NR are….”), where the first power information enables the terminal device to determine, based on the first power information, a first maximum transmission power allowed for transmitting a signal using a first radio access technology (par 1, “the passages cited above where the two max transmission powers are the two technology LTE and NR (5G)” and par 1, “Agreements: ● At least for LTE-NR NSA operation ● Maximum allowed power values for LTE (P LTE) and NR (P NR) are set separately ● i.e., when UE is configured for NR, P LTE can be configured up to P cmax and P NR can be configured up to P cmax. ● e.g. P_LTE = P_NR > P_cmax or P_LTE + P_NR = P_cmax ● Signaling details for P_LTE, P_NR are….”), and the second power information enables the terminal device to determine, based on the second power information,  a second maximum transmission power allowed for transmitting a signal using a second radio access technology (par 1, “the passages cited above where the two max transmission powers are the two technology LTE and NR (5G)” and par 1, 
receive uplink signals from the terminal device using the first radio access technology and the second radio access technology in a time division manner, where the time division manner is utilized by terminal device to send the uplink signals (”Proposals 1 and 2: A UE can use up to P cmax for NR transmission when it knows that there will be no LTE UL transmission based on the TDD UL/DL configuration. i.e., all DL subframes common to all cells of LTE in CG1. “i.e. when the total power for UL exceeds the threshold the UE can transmit the TDD up to Pcmax according to the scheduling” where the scheduling is based on both NR and LTE.   And, according to “Rel-12 for LTE DC operation”, UEs support TDD UL/DL reconfiguration) in response to a sum of the first maximum transmission power and the second maximum transmission power being greater than a first threshold (Page. 1, “agreements:  in the case “P_LTE + P_NR > P_cmax”).
R1-1720105 implies where the transmission in the UL direction occurs for both RATs in a time division manner. However, it is not very explicit showing the feature where UL transmissions in two different RATs is done in a time division manner
Jiang explicitly discloses where UL transmissions in two different RATs is done utilizing a time division manner (fig. 6 and page 10, lines 31-43 and page 11, lines 1-21, “ the transmission may be a first network side device and the second network side device using time division multiplexing (TimeDivision Multiplexing (TDM) mode of transmission…” where the UL transmission in the different RATs (NR and LTE) are scheduled in such manner that they will not interfere. i.e., alternating UL for LTE and DL for NR and vice versa. However, both perform UL transmission in a time division manner).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Jiang’s teachings where more explicitly disclose UL transmissions in  two different RATs  is done in a time division manner with the power sharing between LTE and NR method disclosed in R1-1720105 because one of ordinary skill in the art would have recognized that by transmitting UL signals at different times in a time division manner for two different RATs, interference can be prevented, while at 
R1-1720105 implies where the transmission in the UL direction occurs for both RATs in a time division manner. However, it is not very explicit showing the feature where UL transmissions in two different RATs is done in a time division manner
Jiang explicitly discloses where UL transmissions in two different RATs is done utilizing a time division manner (fig. 6 and page 10, lines 31-43 and page 11, lines 1-21, “ the transmission may be a first network side device and the second network side device using time division multiplexing (TimeDivision Multiplexing (TDM) mode of transmission…” where the UL transmission in the different RATs (NR and LTE) are scheduled in such manner that they will not interfere. i.e., alternating UL for LTE and DL for NR and vice versa. However, both perform UL transmission in a time division manner).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Jiang’s teachings where more explicitly disclose UL transmissions in  two different RATs  is done in a time division manner with the power sharing between LTE and NR method disclosed in R1-1720105 because one of ordinary skill in the art would have recognized that by transmitting UL signals at different times in a time division manner for two different RATs, interference can be prevented, while at the same time, resources can be maximized where transmissions in the UL/DL directions are asynchronous; therefore, switching can be done where there is a rapid traffic variation, such as in the case of NR technology.    
Regarding claim 40, R1-1720105 discloses a non-transitory computer-readable medium having instructions stored thereon (pg. 1, 2.1., where UEs inherently comprise a non-transitory computer-readable medium having instructions stored thereon), where the instructions comprise instructions for:
receiving first power information and second power information from a network device (par 1 cit. “Agreements: ● At least for LTE-NR NSA operation ● Maximum allowed power values for LTE (P LTE) and NR (P NR) are set separately ● i.e., when UE is configured for NR, P LTE can be configured up to P cmax and P NR can be configured up to P cmax. ● e.g. P_LTE = P_NR > P_cmax or P_LTE + P_NR = P_cmax ● Signaling details for P_LTE, P_NR are….”); 

determining a second maximum transmission power based on the second power information, wherein the second maximum transmission power is a maximum transmission power allowed for  the terminal device for transmitting a signal using a second radio access technology (par 1, “the passages cited above where the two max transmission powers are the two technology LTE and NR (5G)” and par 1, “Agreements: ● At least for LTE-NR NSA operation ● Maximum allowed power values for LTE (P LTE) and NR (P NR) are set separately ● i.e., when UE is configured for NR, P LTE can be configured up to P cmax and P NR can be configured up to P cmax. ● e.g. P_LTE = P_NR > P_cmax or P_LTE + P_NR = P_cmax ● Signaling details for P_LTE, P_NR are….”); and
in response to a sum of the first maximum transmission power and the second maximum transmission power being greater than a first threshold (page. 1, “agreements:  in the case “P_LTE + P_NR > P_cmax”), utilizing a time division manner to send uplink signals to the network device using the first radio access technology and the second radio access technology (”Proposals 1 and 2: A UE can use up to P cmax for NR transmission when it knows that there will be no LTE UL transmission based on the TDD UL/DL configuration. i.e., all DL subframes common to all cells of LTE in CG1. “i.e. when the total power for UL exceeds the threshold the UE can transmit the TDD up to Pcmax according to the scheduling” where the scheduling is based on both NR and LTE.   And, according to “Rel-12 for LTE DC operation”, UEs support TDD UL/DL reconfiguration).
R1-1720105 implies where the transmission in the UL direction occurs for both RATs in a time division manner. However, it is not very explicit showing the feature where UL transmissions in two different RATs is done in a time division manner

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Jiang’s teachings where more explicitly disclose UL transmissions in  two different RATs  is done in a time division manner with the power sharing between LTE and NR method disclosed in R1-1720105 because one of ordinary skill in the art would have recognized that by transmitting UL signals at different times in a time division manner for two different RATs, interference can be prevented, while at the same time, resources can be maximized where transmissions in the UL/DL directions are asynchronous; therefore, switching can be done where there is a rapid traffic variation, such as in the case of NR technology.    
Regarding claim 41, R1-1720105 discloses a non-transitory computer-readable medium having instructions stored thereon (pg. 2, 2.2., where eNB/gNBs inherently comprise a non-transitory computer-readable medium having instructions stored thereon), where the instructions comprise instructions for:
determining first power information and second power information (par 1);
sending the first power information and the second power information to a terminal device (par 1 cit. “Agreements: ● At least for LTE-NR NSA operation ● Maximum allowed power values for LTE (P LTE) and NR (P NR) are set separately ● i.e., when UE is configured for NR, P LTE can be configured up to P cmax and P NR can be configured up to P cmax. ● e.g. P_LTE = P_NR > P_cmax or P_LTE + P_NR = P_cmax ● Signaling details for P_LTE, P_NR are….”), where the first power information enables the terminal device to determine, based on the first power information, a first maximum transmission power allowed for transmitting a signal using a first radio access technology (par 1, “the passages cited above where the two max transmission powers are the two technology LTE and NR (5G)” and par 1, “Agreements: ● At least for LTE-NR NSA operation ● Maximum allowed power values for LTE (P LTE) and NR (P NR) are set separately ● i.e., when UE is configured for NR, P LTE can be configured up to P 
receiving uplink signals from the terminal device using the first radio access technology and the second radio access technology in a time division manner (”Proposals 1 and 2: A UE can use up to P cmax for NR transmission when it knows that there will be no LTE UL transmission based on the TDD UL/DL configuration. i.e., all DL subframes common to all cells of LTE in CG1. “i.e. when the total power for UL exceeds the threshold the UE can transmit the TDD up to Pcmax according to the scheduling” where the scheduling is based on both NR and LTE.   And, according to “Rel-12 for LTE DC operation”, UEs support TDD UL/DL reconfiguration), where the time division manner is utilized by the terminal device to send the uplink signals (”Proposals 1 and 2) in response to a sum of the first maximum transmission power and the second maximum transmission power being greater than a first threshold (page. 1, “agreements:  in the case “P_LTE + P_NR > P_cmax”).
R1-1720105 implies where the transmission in the UL direction occurs for both RATs in a time division manner. However, it is not very explicit showing the feature where UL transmissions in two different RATs is done in a time division manner
Jiang explicitly discloses where UL transmissions in two different RATs is done utilizing a time division manner (fig. 6 and page 10, lines 31-43 and page 11, lines 1-21, “ the transmission may be a first network side device and the second network side device using time division multiplexing (TimeDivision Multiplexing (TDM) mode of transmission…” where the UL transmission in the different RATs (NR and LTE) are scheduled in such manner that they will not interfere. i.e., alternating UL for LTE and DL for NR and vice versa. However, both perform UL transmission in a time division manner).

Regarding claim 42, R1-1720105 discloses a communication system (pg. 1, introduction, where UL power sharing LTE and NR comprise a system that comprise at least eNB/gNBs and UEs), comprising:
a network device (pg. 2, 2.2., “eNB/gNBs”); and
a terminal device pg. 1, 2.1., “UE”);
where the network device is configured to send first power information and second power information to the terminal device (par 1); and
where the terminal device is configured to:
receive the first power information and the second power information (par 1 cit. “Agreements: ● At least for LTE-NR NSA operation ● Maximum allowed power values for LTE (P LTE) and NR (P NR) are set separately ● i.e., when UE is configured for NR, P LTE can be configured up to P cmax and P NR can be configured up to P cmax. ● e.g. P_LTE = P_NR > P_cmax or P_LTE + P_NR = P_cmax ● Signaling details for P_LTE, P_NR are….”); 
determine a first maximum transmission power based on the first power information, where the first maximum transmission power is a maximum transmission power allowed for the terminal device to transmit a signal using a first radio access technology (Par 1); determine a second maximum transmission power based on the second power information (Par 1, “the passages cited above where the two max transmission powers are the two technology LTE and NR (5G)” and par 1, “Agreements: ● At least for LTE-NR NSA operation ● Maximum allowed power values for LTE (P LTE) and NR (P NR) are set separately ● i.e., when UE is configured for NR, P LTE can be configured up to P cmax and P NR can 
in response to a sum of the first maximum transmission power and the second maximum transmission power being greater than a first threshold (page. 1, “agreements:  in the case “P_LTE + P_NR > P_cmax”), utilize a time division manner to send uplink signals to the network device using the first radio access technology and the second radio access technology (”Proposals 1 and 2: A UE can use up to P cmax for NR transmission when it knows that there will be no LTE UL transmission based on the TDD UL/DL configuration. i.e., all DL subframes common to all cells of LTE in CG1. “i.e. when the total power for UL exceeds the threshold the UE can transmit the TDD up to Pcmax according to the scheduling” where the scheduling is based on both NR and LTE.   And, according to “Rel-12 for LTE DC operation”, UEs support TDD UL/DL reconfiguration”).
R1-1720105 implies where the transmission in the UL direction occurs for both RATs in a time division manner. However, it is not very explicit showing the feature where UL transmissions in two different RATs is done in a time division manner
Jiang explicitly discloses where UL transmissions in two different RATs is done utilizing a time division manner (fig. 6 and page 10, lines 31-43 and page 11, lines 1-21, “ the transmission may be a first network side device and the second network side device using time division multiplexing (TimeDivision Multiplexing (TDM) mode of transmission…” where the UL transmission in the different RATs (NR and LTE) are scheduled in such manner that they will not interfere. i.e., alternating UL for LTE and DL for NR and vice versa. However, both perform UL transmission in a time division manner).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Jiang’s teachings where more explicitly disclose UL transmissions in  two different RATs  
Regarding claims 23 and 31, R1-1720105 and Jiang disclose all the limitations of claims 22 and 30, respectively.  R1-1720105 further discloses where in response to a sum of the first maximum transmission power and the second maximum transmission power being greater than the first threshold, sending, by the terminal device, the uplink signals to the network device using the first radio access technology and the second radio access technology in the time division manner comprises:
in response to the sum of the first maximum transmission power and the second maximum transmission power being greater than the first threshold, and the terminal device not supporting the sum of the first maximum transmission power and the second maximum
transmission power, sending the uplink signals to the network device using the first radio access technology and the second radio access technology in the time division manner (par 1, “’handling of P_LTE + P_NR > P_cmax depends on UE capability’ where the UE capabilities are sued to determine whether the UE can support the feature”) .
Regarding claims 24 and 32, R1-1720105 and Jiang disclose all the limitations of claims 22 and 30, respectively. R1-1720105 further discloses where the first threshold is equal to or less than a maximum transmission power of the terminal device (par 1, “‘Note: ‘P_cmax’ is a limit that is similar to ‘The configured maximum UE output power’”).
Regarding claims 25, 28, 34 and 38, R1-1720105 and Jiang disclose all the limitations of claims 22, 27, 30 and 37, respectively.  R1-1720105 further discloses where the first radio access technology is a new radio (NR) technology, and the second radio access technology is a long term evolution (LTE) technology (Introduction, “UL power sharing between LTE and NR…”).


Claims 26, 29, 33, 35, 37 and 39are rejected under 35 U.S.C. 103 as being unpatentable over R1-1720105 in view of Jiang and further in view of Power Sharing Mechanism with LTE-NR DC and NR (hereinafter R1-1714118).
Regarding claims 26, 29, 35 and 39, R1-1720105 and Jiang disclose all the limitations of claims 22, 27, 30 and 37, respectively. 
R1-1720105 does not specifically disclose where the first power information and the second power information are received using the second radio access technology.
In related art concerning Power Sharing Mechanism with LTE-NR DC and NR, R1-1714118 discloses where the first power information and the second power information are received using the second radio access technology (par 3.1, “showing the use of RRC signaling to configure P_max in dual connectivity LTE/NR”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use R1-1714118’s teachings where the first power information and the second power information are received using the second radio access technology with the power sharing between LTE and NR method disclosed in R1-1720105 because one of ordinary skill in the art would have recognized that 5G containers have been fitted in existing LTE RRC reconfiguration messages, so that the 5G containers can be further expanded to see 5G identified cell groups, where the UEs can make a determination before adding the NR cell based on RRC reconfiguration messages sent by the LTE RAT.  
Regarding claims 33 and 37, R1-1720105 and Jiang disclose all the limitations of claims 30 and 36, respectively.  
R1-1720105 further discloses where the first power information and the second power information are received via a radio resource control message.
	R1-1714118 discloses where the first power information and the second power information are received via a radio resource control message (par 3.1, “showing the use of RRC signaling to configure P_max in dual connectivity LTE/NR”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use R1-1714118’s teachings where the first power information and the second power information are received via a radio resource control message with the power sharing between LTE and .  

Response to Arguments
Applicant's arguments filed 01/18/2022 have been fully considered but they are not persuasive.
In the Remarks, the Applicant argues in substance:
(A) “Applicant respectfully traverses the rejections. Claim 22, as amended…R1-1720105 does not disclose, teach or suggest that in response to a sum of “LTE maximum power” and “NR maximum power” (i.e., a sum of P_emax and P_emax) being greater than a threshold, a UE utilizes a time division manner to send uplink signals using LTE and NR.
Nowhere does R1-1720105 disclose, teach or suggest comparing the sum of “LTE maximum power” and “NR maximum power” (i.e., the sum of P_cmax and P_cmax_) with a threshold; much less any further action based on the comparison.
Further, although R1-1720105 discloses P_LTE + P_NR > P_cmax (see id.), neither P_LTE nor P_NR is a maximum power. Instead, R1-1720105 discloses that “P_LTE can be configured up to P_cmax and P_NR and can be configured up to P_cmax.” Id. (Emphasis added.)
Moreover, R1-1720105 discloses TDD UL/DL configuration. See R1-1720105, page 2, Proposal 2. However, R1-1720105 does not disclose, teach or suggest that TDD is utilized in. response to the sum of “LTE maximum power” and “NR maximum power’ (i.e., the sum of P_cmax and P_cmax) being greater than a threshold”
The examiner would like to point out where the refence R1-1720105 reads on the claims as presently written. As discussed int eh rejection from above, R1-1720105 discloses where P_LTE and P_NR are the maximum allowed powers for LTE and NR, respectively. As pointed out by the Applicant,  P_LTE is allowed to be up to P_cmax. Similarly, P_NR is allowed reach a level up to P_cmax. Therefore, when the two powers are added and if they both are set to be up to P_cmax individually. then P_max + P_cmax  > P_cmax. Where P_cmax  corresponds to a maximum power at which the UE can operate. 
Also, maximum powers are considered thresholds, since they correspond to limiting levels. 
(B) “Jiang does not cure the shortcomings of R1-1720105. Jiang does not disclose, teach or suggest the above recited features of claim 22; neither Jiang is relied upon by the Office Action for that purpose. As such, R1-1720105 and Jiang, taken alone or in combination, fail to teach or suggest the above recited features of claim 22 and thus cannot render claim 22 obvious…”
Jian relates to transmission of signals in dual communications where the TDD technique is used. The reference was introduced to further teach the transmission of signals in two different radio access technologies utilizing TDD.
(C) “Amended independent claims 27, 30, 36, and 40-42 are allowable for reasons similar to those discussed above with respect to claim 22. The remaining claims depend from and add further features to one of the independent claims.”
The examiner has given a broad and reasonable interpretation to the claims in view of the specifications. The prior art refences read on the claims, as presently written. Therefore, the rejection is maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angelica Perez whose telephone number is 571-272-7885. The examiner can normally be reached on Monday-Friday from 8:00 a.m. to 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yuwen (Kevin) Pan can be reached at (571) 272-7855. The fax phone numbers for the organization 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either the PAIR or Public PAIR. Status information for unpublished applications is available through the Private PAIR only. For more information about the pair system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). Information regarding Patent Application Information Retrieval (PAIR) system can be found at 866-217-9197 (toll-free). 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2600's customer service number is 703-306-0377.

/Angelica M. Perez/
Patent Examiner AU 2649 
02/26/2022






/ANKUR JAIN/Primary Examiner, Art Unit 2649